*670A petition having been filed on or about the 13th day of March, 1928, by the above-named petitioner, Salvatore Sica, praying for a determination of his rights to workmen’s compensation under the Workmen’s Compensation act, approved April 4th, 1911, and acts supplemental thereto, and the respondent, Betz Brothers, having filed an answer to the said petition and said case having been duly noticed for hearing and come on for a hearing before Deputy Commissioner Charles E. Corbin, and at the hearing of said petition the respondent having contended that the petition should be disallowed because the petitioner failed to prove such physical distress that the attendance of a licensed physician was required within twenty-four hours after the occurrence of the alleged accident, and the petitioner having testified at the hearing held July 27th, 1928, in his own favor, giving testimony attempting to establish the fact that he sustained a traumatic hernia while performing work in the course of his employment by the respondent herein, and the respondent having produced no witnesses to deny the facts set forth and testified to by the petitioner, and after hearing argument bjr counsel for the petitioner and respondent upon the law applicable to the case and all parties having been present at the authorized hearing or having been properly represented by counsel.
Now, after due deliberation, I am forced to conclude that the petitioner has failed to establish that he sustained a traumatic hernia arising out of and in the course of his employment and that he failed to establish that he suffered such physical distress at the time of the alleged accident that the attendance of a licensed physician was required within twenty-four hours after the occurrence of the hernia.
iji ífc >!« s£ #
Charles E. Corbih, Deputy Commissioner.